Citation Nr: 1546962	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  09-00 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right hip disorder. 
 
2.  Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1994 to August 1994. 

These matters come on appeal to the Board of Veterans' Appeal (Board) from August 2006 rating decision by the Department of Veterans Affairs, Regional Office located in Seattle, Washington (RO), which in pertinent part, denied the benefits sought on appeal. 

The Veteran presented testimony before the undersigned Veterans Law Judge in July 2012, and a transcript of this hearing has been associated with the record.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2015).

In October 2014, the Board previously remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include providing the Veteran with a VA examination in conjunction with his claim.  The record shows that the Veteran was scheduled for a VA examination but he failed to report.  

Also in October 2014, the Board denied the claims for entitlement to service connection for bilateral knee disorder, and bilateral ankle disorder, and awarded service connection for acquired psychiatric disorder.  Those matters are no longer on appeal. 

The Board notes that private medical evidence pertaining to the Veteran's right and left knee has recently been associated with the paperless claims folder.  See private MRI reports received in April 2015.  It is unclear whether the Veteran seeks to reopen his previously denied claims for entitlement to service connection for right and left knee disorders.  The matters are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for right leg and right hip disorders.  The Board previously remanded the matters in October 2014 in order to afford the Veteran with a VA examination in conjunction with his claims.  The record shows that the Veteran was scheduled for such a VA examination in March 2015, but the Veteran failed to report.  Subsequently, the Veteran informed VA that he missed his scheduled VA examination because he overslept as a result of medication he takes for his service-connected acquired psychiatric disorder.  He expressed his willingness to attend a rescheduled VA examination.  See April 2015 report of contact. 

In light of the foregoing, the Board is of the opinion that the Veteran should be afforded another opportunity to report for an examination.  See 38 C.F.R. § 3.655.  

Notably, a complete set of the Veteran's service treatment records is unavailable; however, an August 1995 report of medical history shows that the Veteran reported history of swollen or painful joints and leg cramps, and he has reported experiencing problems with his right leg and hip since his period of service.  A VA medical opinion is needed to determine whether the Veteran's claimed right leg and right hip disorders are etiologically related to service. 

The Board also notes that the medical evidence suggests that the Veteran has some neurologic involvement in his right lower extremity.  A medical opinion should also address whether the Veteran's current complaints are manifestations of neurologic involvement in his right lower extremity associated with his service-connected lumbar spine disability.


Accordingly, the case is REMANDED for the following action:

1.  VBA must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  VBA must also notify the Veteran that the consequences for failure to report for a VA examination without good cause.  See 38 C.F.R. §§ 3.158, 3.655 (2015).

2.  Schedule the Veteran for a VA medical examination with an examiner (or examiners, if necessary) of appropriate expertise to determine the nature and etiology of his claimed right left and right hip disorders.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

After thoroughly describing the nature and etiology of each of the claimed conditions, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that each of the claimed conditions was incurred in or aggravated by the Veteran's active duty military service.  

For the purpose of this opinion, particularly given the unavailability of most of the Veteran's service treatment records, the examiner should assume that the Veteran is a competent and credible historian as to his experiences in service, such as carrying heavy weights and experiencing significant pain. 

The VA examiner should also address whether the Veteran's complaints in his right lower extremity are manifestations of neurologic involvement associated with his lumbar spine disability. 

While the Board is cognizant that an etiological opinion is difficult to render without complete service treatment records, a complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.  The absence of service treatment records alone is an inadequate justification for the inability to render an opinion.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






